Mahoning App. No. 09 MA 189, 2011-Ohio-998. On review of order certifying a conflict. The court determines that a conflict exists. The parties are to brief the issue stated at page 4 of the court of appeals’ Journal Entry filed April 8, 2011:
“R.C. 4123.90 requires the action to be filed within one hundred eighty days ’immediately following the discharge, demotion, reassignment, or punitive action taken’ and requires the employer to receive written notice of the claimed violation within ninety days ’immediately following the discharge, demotion, reassignment, or punitive action taken.’ Does the quoted portion of the statute mean the time limits begin to run on the effective date of discharge or when considering R.C. 4123.95’s directive for liberal construction does R.C. 4123.90 mean the time limits begin to run upon receiving notice of the discharge?”
Pfeifer and McGee Brown, JJ., dissent.
The conflict cases are Mechling v. K-Mart Corp. (1989), 62 Ohio App.3d 46, and O’Rourke v. Collingwood Health Care, Inc. (Apr. 15, 1988), Lucas App. No. L-87-345.